PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/603,798
Filing Date: 24 May 2017
Appellant(s): McKee et al.



__________________
Dorian B. Kennedy
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 17 November 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 20 August 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

 The following ground(s) of rejection are applicable to the appealed claims.
Claims 1, 5-7, 15 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Becker (U.S. 3,965,953 A) and in view of Wilcox (U.S. 6,427,873 B2) and in view of a rearrangement of Wilcox.

Claims 2 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Becker and in view of Wilcox and a rearrangement of Wilcox as applied in claims 1 and 15 above and in further view of Muller (U.S. 6,374,579 B1).

Claims 8, 9 and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Becker, in view of Wilcox, in view of a rearrangement of Wilcox and in view of Muller.

Claims 3-4 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Becker, in view of Wilcox, in view of a rearrangement of .

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Becker in view of Wilcox, in view of a rearrangement of Wilcox and in view of Muller as applied in claim 8 above, in further view of Goble.

(2) Response to Arguments
(A) Claim 1 rejected under § 103 as being obvious by Becker in view of Wilcox in view of rearrangement of Wilcox.
	Firstly, in response to the Appellant's argument that the Examiner has a misconception of the term gap filler of filler strip.  This is incorrect.
	The Appellant points to the specification and recites “The purpose of the filler strip 79 is to provide bulk or additional material volume to this portion of the 
liner so that the amount or volume of material passing through the wringing device does not significantly decrease as the wringing device approaches the outlet fitment 23 at the conclusion of the wringing process. A significant decrease in material volume could cause the wringing device to slip upon the liner and thereby prevent the liner from being pulled through the wringing device.” Page 18, line 17 to page 19, line 2.
The Examiner contends that nothing in claim 1 recites the purpose of the gap filler or filler strip as disclosed in the specification.  Claim 1 recites in pertinent part, “a gap filler coupled to said first side wall of said plurality of side walls in a position gap filler being a length of flexible material.”
Further, the Examiner argues that an air hose is quite capable of filling a gap between a liner and a box as disclosed in Appellants specification.
Secondly, in response to the Appellant's argument that “it would be improper for the examiner to utilize the Wilcox tube as both an inlet fitment and a gap filler as this would be an improper double inclusion of claim elements.”  Nowhere in the rejection of claim 1 has the Wilcox tube been used as an inlet fitment and a gap filler.
Thirdly, in response to the Appellant's argument that the Examiner used impermissible hindsight to make the invention obvious using the cited references is incorrect. 
The Examiner contends that he properly used the factual inquiries for establishing a background for determining obviousness using the Graham v. Deere, test for obviousness.
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Further, in response to appellant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

(B) Claim 2 rejected under § 103 as being obvious by Becker in view of Wilcox in view of rearrangement of Wilcox in view of Muller.
Firstly, in response to the Appellant's argument that the Examiner has not identified what element of Muller is supposed to be a filler strip is incorrect.  The rejection to claim 2 specifically states that, “wherein a gap-filler (Muller, 58, Fig. 4)”. Further, Appellant must assume that it is the entry or exit chute. The rejection to claim 2 further states that the gap filler, “has a longitudinal length and a lateral width which decreases along at least a majority of said gap-filler length as said gap-filler extends from said outlet fitment towards said top wall (Muller, Fig. 4)”, this is apparent from viewing figure 4 of Muller. 
Secondly, in response to the Appellant's argument that Muller’s chute is not a gap filler as specifically defined by Appellant in the present specification, see Examiner's response to (A) supra.
Thirdly, in response to the Appellant's argument that Muller does not include claim 2’s limitation of a, “lateral width which decreases along at least a majority of said gap-filler length as said gap-filler extends from said outlet fitment towards said top wall.” See Examiner's response in (B) firstly, supra. It does not specifically say which direction the width of the gap-filler decreases, i.e. “the width of the gap filler decreases from the 

(C) Claim 3 rejected under § 103 as being obvious by Becker in view of Wilcox in view of rearrangement of Wilcox in view of Goble.
In response to the Appellant's argument that Goble does not teach a gap filler.  Goble was added to the art of Becker in view of Wilcox in view of rearrangement of Wilcox to show another flexible piece of material other than plastic that can be used as a gap filler.

(D) Claim 8 rejected under § 103 as being obvious by Becker in view of Wilcox in view of rearrangement of Wilcox in view of Muller.
In response to Appellant's argument against claim 8 see the Examiner's response in (A) and (B), supra.

(E) Claim 9 rejected under § 103 as being obvious by Becker in view of Wilcox in view of the rearrangement of Wilcox in view of Muller.
In response to Appellant's argument against claim 9 see the Examiner's response to (B), supra.

(F) Claim 10 rejected under § 103 as being obvious by Becker in view of Wilcox in view of rearranged Wilcox in view of Muller in view of Goble.


(G) Claim 15 rejected under § 103 as being obvious by Becker in view of Wilcox in view of rearrangement of Wilcox.
In response to Appellant's argument against claim 15 see the Examiner's response to (A), supra.

(H) Claim 16 rejected under § 103 as being obvious by Becker in view of Wilcox in view of the rearrangement of Wilcox in view of Muller.
In response to the Appellant's argument against claim 16 see the Examiner's response to (B), supra.

(I) Claim 17 rejected under § 103 as being obvious by Becker in view of Wilcox in view of the rearrangement of Wilcox in view of Goble.
In response to the Appellant's argument against claim 17 see the Examiner's response to (C), supra.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JAMES M VAN BUSKIRK/Examiner, Art Unit 3735                                                                                                                                                                                                        
Conferees:

/NATHANIEL E WIEHE/Supervisory Patent Examiner, Art Unit 3700                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.